UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4676


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENNETH N. GIBSON, III, a/k/a KG,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:03-cr-00154-1)


Submitted:    December 23, 2008             Decided:   January 27, 2009


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Lex A. Coleman, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Miller A. Bushong, Assistant
United States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Kenneth N. Gibson, III, appeals the district court’s

judgment revoking his supervised release and sentencing him to

fourteen months’ imprisonment.                Gibson claims the evidence was

insufficient to show that he violated the terms of supervised

release.        We affirm.

                This court reviews a district court’s revocation of

supervised release for abuse of discretion.                     United States v.

Davis,     53    F.3d    638,   642-43   (4th    Cir.      1995).    An    abuse    of

discretion occurs when the court fails or refuses to exercise

its discretion or when its exercise of discretion is flawed by

an erroneous legal or factual premise.                     James v. Jacobson, 6

F.3d 233, 239 (4th Cir. 1993).                  The district court need only

find   a   violation      of    a   condition   of    supervised     release   by   a

preponderance       of    the   evidence.       See   18    U.S.C.   §    3583(e)(3)

(2006).     Factual determinations informing the conclusion that a

violation occurred are reviewed for clear error.                          See United

States v. Carothers, 337 F.3d 1017, 1018 (8th Cir. 2003); United

States v. Whalen, 82 F.3d 528, 532 (1st Cir. 1996).

                Under the preponderance of the evidence standard, the

relevant facts must be shown to be more likely true than not.

See United States v. Kiulin, 360 F.3d 456, 461 (4th Cir. 2004).

There is clear error if the court, after reviewing the record,

is left with “the definite and firm conviction that a mistake

                                          2
has been committed.”          Anderson v. City of Bessemer City, N.C.,

470 U.S. 564, 573 (1984) (internal quotation marks and citation

omitted).    It is not enough for the court to believe it would

have decided the case differently.          Id.

            We   find   the    evidence   was     more   than   sufficient   to

support the district court’s findings.              Accordingly, we affirm

the district court’s judgment.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                      3